Citation Nr: 0604828	
Decision Date: 02/21/06    Archive Date: 02/28/06

DOCKET NO.  03-36 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
hips and knees for accrued benefit purposes only.

2.  Entitlement to service connection for arteriosclerotic 
heart disease for accrued benefit purposes only.

3.  Entitlement to an initial rating higher than 10 percent 
for post-operative residuals of a right ankle fracture for 
accrued benefit purposes only.

4.  Entitlement to an initial compensable rating for the 
residuals of a dislocated right elbow for accrued benefit 
purposes only.

5.  Entitlement to an initial compensable rating for the 
residuals of a flexor hallucis longus release of the right 
foot for accrued benefit purposes only.

6.  Entitlement to service connection for the cause of the 
veteran's death.

7.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under 38 U.S.C.A. § 1318.

8.  Entitlement to dependents' educational assistance under 
38 U.S.C.A. 
Chapter 35.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel



INTRODUCTION

The veteran served on active duty from June 1981 to October 
1985.  He died in September 2002, and the appellant is his 
surviving spouse.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which granted service connection for a right 
foot disability, a right ankle disability, and for a right 
elbow disability, assigning ratings of 0 percent, 10 percent, 
and 0 percent, respectively.  The RO also denied entitlement 
to service connection for arthritis of the hips and knees and 
for a circulatory disease at that time.  The veteran appealed 
the rating decision in August 2002 and died shortly 
thereafter.  The appellant's claim for death benefits was 
accepted as a claim of entitlement to accrued benefits 
pursuant to 38 C.F.R. § 3.1000.

This matter also comes before the Board on appeal from the 
RO's March 2003 rating decision which denied entitlement to 
service connection for the cause of the veteran's death, DIC 
benefits under 38 U.S.C.A. § 1318, and entitlement to 
educational assistance.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  The veteran did not have arthritis of the hips and/or 
knees during service or within one year of discharge from 
service.

3.  The veteran did not have arteriosclerotic heart disease 
during service or within one year of discharge from service.

4.  The veteran had painful motion in his right ankle 
equivalent to moderate limitation of motion.

5.  The veteran maintained motion in his right elbow from 0 
to 135 degrees and had normal functioning of the right arm.

6.  The veteran had slight disability of the right foot due 
to tethering of the flexor hallux longus of the right foot 
without any limitation of functioning or interference with 
walking.

7.  At the time of the veteran's death, he was service-
connected for residuals of injuries to the right ankle, right 
foot, and right elbow.  His disability rating at the time of 
death was 10 percent.

8.  A service-connected disability was not the principal nor 
a contributory cause of the veteran's death.

9.  At no time during the veteran's life did he have a total 
disability rating.

10.  Basic eligibility requirements for dependents' 
educational assistance under 38 U.S.C.A. Chapter 35 have not 
been met.



CONCLUSIONS OF LAW

1.  Arthritis of the hips and knees was not incurred in or 
presumed to have been incurred in active service.  
38 U.S.C.A. §§ 1112, 1113, 1131, 1133 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2005).

2.  Arteriosclerotic heart disease was not incurred in or 
presumed to have been incurred in active service.  
38 U.S.C.A. §§ 1112, 1113, 1131, 1133 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2005).

3.  Criteria for a rating higher than 10 percent for post-
operative residuals of a right ankle fracture have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-4.16, 
4.40, 4.45, 4.71, 4.71a, Diagnostic Code 5271 (2005).

4.  Criteria for a compensable rating for residuals of a 
dislocated right elbow have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.1-4.16, 4.40, 4.45, 4.71, 4.71a, 
Diagnostic Code 5206 (2005).

5.  Criteria for a compensable rating for residuals of a 
flexor hallucis longus release of the right foot have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-
4.16, 4.40, 4.45, 4.71, 4.71a, Diagnostic Code 5284 (2005).

6.  Criteria for service connection for the cause of the 
veteran's death have not been met.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.312 (2005).

7.  Criteria for dependency and indemnity compensation under 
38 U.S.C.A. § 1318 have not been met.  38 U.S.C.A. § 1318 
(West 2002); 38 C.F.R. § 3.22 (2005).

8.  The required conditions for eligibility for dependents' 
educational assistance under Chapter 35, Title 38, United 
States Code have not been met.  38 C.F.R. § 3.807 (2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his/her claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  

In letters dated in October 2002 and January 2003, VA 
notified the appellant of the information and evidence needed 
to substantiate and complete her claims, including what part 
of that evidence she was to provide and what part VA would 
attempt to obtain for her.  See 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The letters also generally advised the 
appellant to submit any additional information in support of 
her claims.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Thus, the Board finds that VA met its duty to notify 
the appellant of her rights and responsibilities under the 
VCAA.

With respect to the timing of the notice, the Board points 
out that the United States Court of Appeals for Veterans 
Claims (Court) held in Pelegrini that a VCAA notice, as 
required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the appellant was given VCAA notice prior to the 
AOJ decision here on appeal, in keeping with Pelegrini.  The 
Board notes that the veteran too was given proper VCAA notice 
prior to the July 2002 AOJ decision he appealed prior to his 
death.  Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied as 
to both timing and content.  

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the appellant in obtaining evidence 
and affording her the opportunity to give testimony before an 
RO hearing officer and/or the Board even though she declined 
to do so; the appellant did not present for a hearing 
scheduled in October 2004 and has not requested another 
hearing be scheduled.  It appears that all known and 
available records relevant to the issues here on appeal have 
been obtained and are associated with the veteran's claims 
file.  The Board acknowledges that the appellant's 
representative requested that the issues relating to the 
veteran's heart disease be remanded so that records of a 
January 1987 myocardial infarction could be obtained.  The 
representative argued that the records were relevant because 
they could show that the veteran's first heart attack 
occurred within one year of his discharge of service.  The 
Board specifically finds that a decision in this matter 
should not be delayed to obtain the identified records 
because the event described is clearly referenced in the 
medical records to have occurred over one year after the 
veteran's discharge from active service in October 1985.  As 
such, this appeal will not be remanded to obtain additional 
medical records dated in 1987.

Thus, the Board finds that VA has done everything reasonably 
possible to notify and to assist the appellant and that no 
further action is necessary to meet the requirements of the 
VCAA.  As such, the Board will proceed with a discussion of 
the merits of all claims on appeal.

The veteran submitted an application for VA compensation 
benefits in November 2001 and the RO adjudicated all of his 
claims in July 2002.  He appealed all issues by submitting a 
notice of disagreement in August 2002, but died in September 
2002 while his claims were pending.  The appellant's claim 
for death benefits was accepted as a claim of entitlement to 
accrued benefits.  As such, the veteran's assertions are 
discussed here in the context of the medical record as it 
existed at the time of his death.


Service Connection

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  
When a veteran seeks service connection for a disability, 
due consideration shall be given to the supporting evidence 
in light of the places, types, and circumstances of service, 
as evidenced by service records, the official history of 
each organization in which the veteran served, the veteran's 
military records, and all pertinent medical and lay 
evidence.  See 38 U.S.C.A. § 1154; 38 C.F.R. § 3.303(a).  
The mere fact of an in-service injury is not enough; there 
must be evidence of a chronic disability resulting from that 
injury.  If there is no evidence of a chronic condition 
during service, or an applicable presumptive period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is 
competent.  See Savage v. Gober, 10 Vet. App. 488, 495-498 
(1997).  If service connection is to be established by 
continuity of symptomatology, there must be medical evidence 
that relates a current condition to that symptomatology.  
Id.

The veteran sought service connection for a circulatory 
disorder including arteriosclerotic heart disease as well as 
arthritis, both of which are deemed to be chronic diseases 
under 38 C.F.R. § 3.309(a).  As such, service connection may 
be granted under 38 C.F.R. § 3.307(a)(3) if the evidence 
shows that either disease manifest to a degree of ten percent 
or more within one year from the date of separation from 
service.  See 38 C.F.R. § 3.307.  Separation from service is 
defined as the veteran's discharge date.  See 38 C.F.R. 
§ 3.307(a)(2).  Therefore, because the veteran was discharged 
from active service in October 1985, the evidence must show 
that a chronic disease manifest to a degree of ten percent by 
October 1986 in order for service connection to be granted 
based upon a presumptive period.  There is no statutory or 
regulatory provision to allow for an extension of a 
presumptive period.

The veteran sought entitlement to service connection for 
arthritis of his knees and hips that he believed was caused 
by carrying heavy equipment during his active service.  His 
service records do not show any evidence, x-ray or otherwise, 
of arthritis of the hips, knees or any other joint.  There is 
no medical evidence of arthritis in the hips and/or knees at 
any time in 1986.  Additionally, there is no medical evidence 
that the veteran had arthritis of the hips and/or knees at 
the time of death that was medically linked to his period of 
service.

The veteran sought entitlement to service connection for a 
circulatory disease that eventually caused him to experience 
strokes and heart attacks.  It appears that his contention 
with respect to this claim is that he believed a disorder was 
present during service because he had his first myocardial 
infarction in January 1987 at the age of thirty.  There is no 
specific contention, however, that the disorder manifest 
prior to January 1987.

Service medical records do not include any reference to a 
circulatory disorder generally and/or to arteriosclerotic 
heart disease specifically.  The veteran declined physical 
examination upon discharge from active duty in 1985 and 
reported that he was in excellent health upon discharge from 
Reserve duty in June 1986.  The first evidence of 
arteriosclerotic heart disease is in 1987, over one year 
after the veteran's discharge from active service.  All 
treatment records subsequent thereto include the veteran's 
family history of heart disease and his continued habit of 
smoking cigarettes as risk factors for heart disease.  There 
is no medical evidence linking the veteran's heart disease to 
his period of active service.

Given the evidence as outlined above, the Board finds that 
neither arthritis of the hips and/or knees nor 
arteriosclerotic heart disease began during service or within 
one year of discharge from active service.  Therefore, absent 
medical evidence linking disabilities diagnosed subsequent to 
October 1986 to the veteran's service, service connection 
cannot be granted.  As such, service connection for arthritis 
of the hips and knees and for arteriosclerotic heart disease 
is denied.


Increased Rating

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  Where 
entitlement to compensation has been established and a higher 
initial disability rating is at issue, the level of 
disability at the time entitlement arose is of primary 
concern.  Consideration must also be given to a longitudinal 
picture of the veteran's disability to determine if the 
assignment of separate ratings for separate periods of time, 
a practice known as "staged" ratings, is warranted.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

The veteran injured his right ankle, right foot, and right 
elbow in a motor vehicle accident during service in 1983.  
His ankle required an open reduction internal fixation and he 
later required a release of the right flexor hallucis longus 
due to some crimping of the toes.  His right elbow was simply 
reset after being dislocated.  As noted above, the veteran 
declined a physical examination upon discharge from active 
duty in 1985, but stated that he was in excellent health in 
June 1986.

The majority of the veteran's post-service treatment records 
reflect treatment for residuals of myocardial infarctions and 
cerebrovascular accidents.  He had a stroke in February 2002 
and participated in physical therapy to regain control of his 
limbs.  Upon musculoskeletal evaluation at that time, he had 
a normal range of motion in his extremities and no foot 
deformities.

The veteran underwent VA examination in July 2002 and related 
that he had experienced no functional impairment in his right 
elbow prior to his February 2002 stroke.  He stated that he 
had experienced only slight aching and pain with weather 
changes.  The veteran had motion in the right elbow from 0 to 
135 degrees and normal functioning of the right arm.  X-rays 
showed no degenerative joint disease.  The examiner diagnosed 
residuals of a dislocated right elbow without degenerative 
joint disease.

At that same examination, the veteran complained of some pain 
with grating and popping in his right ankle.  He maintained 
plantar flexion to 50 degrees.  Tethering of the flexor 
hallux longus was noted with fairly normal motion and no 
interference in the veteran's ability to walk.  X-rays did 
not show any degenerative joint disease and the examiner 
diagnosed residuals of a right ankle open reduction internal 
fixation without degenerative joint disease.


Right Ankle

The veteran's right ankle was evaluated using criteria of 
38 C.F.R. § 4.71a, Diagnostic Code 5271, as there is not a 
diagnostic code that sets forth criteria for assigning 
disability evaluations for the exact disability experienced 
by the veteran.  The Board notes that when an unlisted 
condition is encountered, it is permissible to rate that 
condition under a closely related disease or injury in which 
not only the functions affected, but the anatomical 
localization and symptomatology, are closely analogous.  See 
38 C.F.R. § 4.20.  Diagnostic Code 5271 allows for the 
assignment of a 10 percent rating when there is evidence of 
moderate limitation of motion and a 20 percent rating when 
there is evidence of marked limitation of motion.  Ratings 
higher than 20 percent may be assigned under Diagnostic Code 
5270 upon a showing of ankylosis.

38 C.F.R. §§ 4.40 and 4.45 require the Board to consider a 
veteran's pain, swelling, weakness, and excess fatigability 
when determining the appropriate evaluation for a disability 
using the limitation of motion diagnostic codes.  See Johnson 
v. Brown, 9 Vet. App. 7, 10 (1996).  The Court interpreted 
these regulations in DeLuca v. Brown, 8 Vet. App. 202 (1995), 
and held that all complaints of pain, fatigability, etc., 
shall be considered when put forth by a veteran.  In 
accordance therewith, the veteran's reports of pain and 
achiness have been considered in conjunction with the Board's 
review of the limitation of motion diagnostic codes.

It is important to point out at this juncture that it is the 
defined and consistently applied policy of VA to administer 
the law under a broad interpretation, consistent, however, 
with the facts shown in every case.  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. § 4.3.

Given the evidence of only minimal complaints of pain, a 
slight limitation of motion and no treatment for an ankle 
disability, the Board finds that when resolving all 
reasonable doubt in favor of the veteran, the veteran's 
complaints of painful motion may be considered equivalent to 
moderate limitation of motion.  As such, a rating of 10 
percent may be assigned for the right ankle disability.  A 
rating higher than 10 percent may not be assigned because the 
medical evidence does not even remotely suggest that the 
veteran had marked limitation of the right ankle.  The 
veteran's own assertions at his VA examination cannot be 
interpreted as reflective of marked limitation.  Accordingly, 
a rating higher than 10 percent for post-operative residuals 
of a right ankle fracture is denied.


Right Elbow

The veteran's right elbow disability was evaluated by 
analogy under 38 C.F.R. § 4.71a, Diagnostic Code 5206, which 
allows for the assignment of a 10 percent rating upon a 
showing of forearm flexion limited to 100 degrees.  This 
diagnostic code specifically directs the assignment of a 
noncompensable rating when flexion is limited to 110 
degrees.  A 10 percent rating may be assigned under 
Diagnostic Code 5207 when forearm extension is limited to 45 
degrees.  Compensable ratings may also be assigned when 
there is evidence of malunion of joints or deformity.

The evidence of record clearly shows that the veteran did 
not experience any functional impairment as a result of his 
in-service dislocation of the right elbow.  He did not have 
complaints of limitation beyond saying that he had some 
achiness and pain with the change in weather and there is no 
evidence that he experienced limitation of motion.  
Therefore, a compensable rating is denied for the residuals 
of a dislocated right elbow.


Right Foot

The veteran's right foot disability was evaluated analogously 
under 38 C.F.R. § 4.71a, Diagnostic Code 5284, which allows 
for assignment of a 10 percent rating for moderate foot 
injuries, a 20 percent rating for moderately severe foot 
injuries, and a 30 percent rating for severe foot injuries.  
Compensable ratings are also allowed for foot disabilities 
when there is evidence of deformities, nonunion of bones, and 
actual loss of use of the foot.

The evidence of record shows that the veteran did not have 
any complaints related to his foot disability, but that the 
tethering was noted upon examination and determined to be a 
disability for VA compensation purposes.  The veteran did not 
complain of functional limitation and it was specifically 
reported that he had no interference with his ability to 
walk.  Consequently, the Board finds that the veteran has a 
slight foot disability and assignment of a noncompensable 
evaluation is appropriate.  A compensable rating cannot be 
assigned because there is nothing in the record to support a 
finding of moderate disability, deformity, nonunion or loss 
of use.  Therefore, a compensable evaluation for the 
residuals of a flexor hallucis longus release of the right 
foot is denied.


Cause of Death

The appellant asserts that the veteran died of a heart 
disease that began during service.  She contends that the in-
service accident that caused injuries to the right knee, 
right foot and right elbow also caused a circulatory problem 
that caused the veteran to have a heart attack at age thirty 
and his early demise at age forty-six.  The appellant has not 
submitted any medical evidence in support of her claim, but 
asserts that the veteran tried to have his right leg examined 
numerous times to no avail.  She specifically stated that an 
autopsy was not performed and the cause of death was listed 
on the death certificate by history only.

As set forth above, there is no evidence of heart disease at 
any time prior to 1987.  The veteran's treatment records show 
a history of heart disease since 1987 with notations of risk 
factors being stress, cigarette smoking, and a family 
history; the veteran's father reportedly died of a myocardial 
infarction at the age of 44 and his mother required coronary 
artery bypass grafting in her 50's.  The veteran's death 
certificate reflects the cause of his death as 
arteriosclerotic cardiovascular disease; there was no 
secondary cause of death listed on the death certificate.

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  The issue involved will be 
determined by exercise of sound judgment, without recourse to 
speculation, after a careful analysis has been made of all 
the facts and circumstances surrounding the death of the 
veteran, including, particularly, autopsy reports.  See 
38 C.F.R. § 3.312(a).  A contributory cause of death is 
inherently one not related to the principal cause.  In 
determining whether a service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it combined to cause death; 
that it aided or lent assistance to the production of death.  
It is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  See 38 C.F.R. § 3.312(c)(1).

At the time of the veteran's death, he was service-connected 
for residuals of injuries to the right ankle, right foot, and 
right elbow.  None of these disabilities is shown to have 
contributed in anyway to the veteran's death.  Consequently, 
the Board finds that a service-connected disability was not 
the principal nor a contributory cause of the veteran's 
death.  Accordingly, service connection for the cause of the 
veteran's death is denied.


DIC under 38 U.S.C.A. § 1318

The appellant filed a claim for benefits following the death 
of her husband in 2002.  One of the benefits sought is 
dependency and indemnity compensation under 38 U.S.C.A. 
§ 1318.  This claim was stayed in accordance with the 
directions of the Federal Circuit in its decision in National 
Organization of Veterans' Advocates, Inc. v. Secretary of 
Veterans Affairs, 260 F.3d 1365 (Fed. Cir. 2001) in order for 
VA to conduct expedited rulemaking to either explain why 
certain regulations - 38 C.F.R. §§ 3.22 and 20.1106 - are 
inconsistent with respect to the "hypothetical entitlement" 
issue or revise the regulations so that they are consistent.  
On April 5, 2002, VA amended 38 C.F.R. § 20.1106 to provide 
that there would be no "hypothetical" determinations as to 
whether a deceased veteran had been totally disabled prior to 
his death, thus making that regulation consistent with 38 
C.F.R. § 3.22.  Thereafter, the Federal Circuit reviewed the 
matter and determined in National Organization of Veterans' 
Advocates, Inc. v. Secretary of Veterans Affairs, 314 F.3d 
1373 (Fed. Cir. 2003) that VA could properly construe the 
language of the statutes in question to bar the filing of 
"hypothetical entitlement" claims.  As such, the Federal 
Circuit reviewed its stay order and directed VA to process 
all DIC claims, including "hypothetical entitlement" 
claims, except for those in which a survivor sought to reopen 
a claim on the grounds of new and material evidence.  
Accordingly, this claim is no longer subject to the stay.

38 U.S.C.A. § 1318 allows for the payment of benefits to the 
surviving spouse of a deceased veteran who, at the time of 
his death, was in receipt of or entitled to receive 
compensation for a service-connected disability rated totally 
disabling if (1) the disability was continuously rated 
totally disabling for a period of ten years or more 
immediately preceding death; (2) the disability was 
continuously rated totally disabling for a period of not less 
than five years from the date of such veteran's discharge or 
other release from active duty; or (3) the veteran was a 
former prisoner of war who died after September 30, 1999, and 
the disability was continuously rated totally disabling for a 
period of not less than one year immediately preceding death.  
See 38 U.S.C.A. § 1318(b).  38 C.F.R. § 3.22, the 
implementing regulation, defines "entitled to receive" as 
meaning that at the time of death the veteran had service-
connected disability rated totally disabling by VA but was 
not actually receiving compensation therefor as a result of 
certain enumerated reasons such as VA withholding payment for 
the offset of a debt or VA paying the benefits to a veteran's 
dependent.  See 38 C.F.R. § 3.22(b).

At the time of the veteran's death, he was service-connected 
for residuals of injuries to the right ankle, right foot, and 
right elbow.  His disability rating at the time of death was 
10 percent.  At no time during the veteran's life did he have 
a total disability rating.  The appellant acknowledges that 
the veteran was not rated as 100 percent disabled due to 
service-connected disability at any time during his life, but 
contends that he should have been awarded a total rating for 
a heart disease that should have been deemed service-
connected.  The Board points out at this juncture that the 
issue of entitlement to service connection for 
arteriosclerotic heart disease was denied in this decision as 
were issues with respect to ratings for disabilities present 
at the time of the veteran's death.  Consequently, the 
appellant's claim is one of "hypothetical entitlement."  

As noted above, 38 C.F.R. § 3.22 was scrutinized by the 
Federal Circuit to determine if VA had the authority to limit 
claims for benefits under 38 U.S.C.A. § 1318 by interpreting 
that statute to not encompass claims of hypothetical 
entitlement.  Also noted above, the outcome of the Federal 
Circuit's review was that VA did have that interpretative 
authority and that hypothetical entitlement claims are not 
allowed under 38 U.S.C.A. § 1318.  Thus, because the veteran 
was at no time during his life in receipt of or entitled to 
receive a total rating and claims of hypothetical entitlement 
are not for consideration, the claim of entitlement to 
compensation under 38 U.S.C.A. § 1318 must be denied. 


Dependents' Educational Assistance

For the purposes of dependents' educational assistance under 
38 U.S.C.A. Chapter 35, a child or surviving spouse of the 
veteran will have basic eligibility for benefits where the 
veteran was discharged under other then dishonorable 
conditions, and had a permanent and total service-connected 
disability in existence at the date of the veteran's death; 
or where the veteran died as a result of the service-
connected disability.  See 38 C.F.R. § 3.807(a).  

In this case, the veteran served honorably, but did not have 
a permanent and total service-connected disability at the 
time of his death.  Additionally, the cause of the veteran's 
death is not service-connected.  Consequently, the Board 
finds that the appellant has not met the basic conditions of 
eligibility for dependents' educational assistance under 
Chapter 35, Title 38, United States Code. 




ORDER

Service connection for arthritis of the hips and knees is 
denied for accrued benefits purposes only.

Service connection for arteriosclerotic heart disease is 
denied for accrued benefits purposes only.

A rating higher than 10 percent for post-operative residuals 
of a right ankle fracture is denied for accrued benefits 
purposes only.

A compensable rating for the residuals of a dislocated right 
elbow is denied for accrued benefits purposes only.

A compensable rating for the residuals of a flexor hallucis 
longus release of the right foot is denied for accrued 
benefits purposes only.

Service connection for the cause of the veteran's death is 
denied.

Dependency Indemnity Compensation under 38 U.S.C.A. § 1318 is 
denied.

Dependents' educational assistance under 38 U.S.C.A. Chapter 
35 is denied.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


